Title: To James Madison from Aaron Burr, 11 October 1808
From: Burr, Aaron
To: Madison, James



Dear Sir 
Philadelphia October 11th. 1808

Permit me to introduce to the honor of your acquaintance, the bearer Mr. Caleb Lownes
Mr. Lownes has long been honorably distinguished for his Philanthropy, exemplified both in the distressing seasons of yellow fever, and in the very active part he took in introducing our present ameliorated penal System.
He goes to Washington I believe on business of a private nature, respecting some accounts with the United States, in which he wishes for some arrangement which probably Mr. Dallas, would not think himself authorised to make in a Suit he has instituted
Mr. Lownes however is always sollicitous for the public good, & has thoughts to communicate upon national concerns, the importance of which you will be able duly to weigh, & will allow them such in  as you shall think they deserve.  I am With great respect
